Citation Nr: 1417120	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-23 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in April 2013 and was remanded for further development.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a May 2008 letter sent to the Veteran.  

In addition, the rating issue on appeal stems from the Veteran's disagreement with an initial evaluation following the grant of service connection for PTSD.  Once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated.  Hence, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains his military service records, service treatment records, Social Security records, as well as VA medical records and statements from the Veteran.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was also afforded VA examinations in December 2010, April 2011 and October 2013.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim, as they are based on consideration of the Veteran's prior medical history, and described his medical conditions in sufficient detail to enable the Board to make a fully informed evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Initial Evaluation

The Veteran seeks an increased initial evaluation for service-connected PTSD, contending that manifestations of that disability are more severe than presently evaluated.  For the reasons that follow, the Board concludes that a rating in excess of 70 percent is not warranted.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 70 percent disabling under the provisions of 38 C.F.R. § 4.130, DC 9411, which directs that the General Rating Formula for Mental Disorders be applied.  Under the provisions for rating psychiatric disorders, a 70 percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records, Social Security records and lay statements from the Veteran.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating.

A February 1999 VA treatment record indicates that the Veteran was seen for mental health treatment.  He talked about his problems with poor sleep, nightmares, anxiety and mood swings.  The record noted that the Veteran was scheduled to begin a 21-day substance abuse treatment program in April.  The social worker opined that the more he met with the Veteran, the more he believed the Veteran suffered from PTSD.  He assessed the Veteran with moderate PTSD and alcohol abuse.

A December 2002 VA treatment record reflects that he attended a PTSD education/sleep hygiene intake group.  The Veteran requested a renewal and increase in his anti-depressant medication.  A GAF score of 55 was noted.

In March 2004, the Veteran was seen at a VA mental health clinic as a walk-in patient.  The record notes that he was neatly groomed, pleasant and cooperative.  He did not express any suicidal or homicidal ideas and his memory was found to be grossly intact.  However, his mood was down, he was irritable, and he expressed having trouble in crowds.  He was assessed with PTSD and depression NOS ("not otherwise specified") and assigned a GAF score of 58.  In May 2004, the Veteran was screened for PTSD, which was found to be positive.  The Veteran reported being upset by recent war news.  He did not express any suicidal or homicidal ideas, his memory was grossly intact and his intellect appeared normal.  He was assessed with PTSD and depression, and was assigned a GAF score of 51.  

In September 2005, the Veteran was seen at a VA mental health clinic as a walk-in patient.  He was adequately groomed, his thoughts were organized, there was no evidence of any psychotic processes, his speech was normal in rate and volume, and his content was logical and goal-directed.  He denied any homicidal ideas, admitted to fleeting suicidal ideas, and expressed sometimes feeling despondent.  His mood was dysthymic, and his affect was irritable and tense.  A GAF score of 53 was noted.  In March 2006, he again visited the VA mental health clinic after recently being diagnosed with diabetes.  The VA treatment record notes he was somewhat distraught, exaggerated in his expressions, raised his voice at time and got loud when he got excited or emotionally involved in the conversation.  He did not express any suicidal or homicidal ideas, expressed a desire to live, and was tearful at times.  His mood was dysphoric and anxious, and he expressed not wanting to leave the house at times.  He was assessed with adjustment disorder with mixed anxiety/depression, and he was assigned a GAF score of 49.

In December 2010, the Veteran underwent a VA PTSD examination.  The examiner noted that he reviewed the Veteran's claims file, which included a history of outpatient treatment since 1999, as well as prior hospitalizations for substance abuse treatment and inpatient PTSD treatment.  He reported never being married.  He described his relationship with his brothers and sisters as "rocky," and reported having no friends outside of his dogs.  Upon examination, the Veteran was found to be clean, neatly groomed and appropriately dressed.  His attitude was cooperative, friendly and attentive, and his affect was appropriate.  The examiner noted that the Veteran had no delusions and his thought processes were unremarkable, but he did experience persistent auditory, olfactory and tactile hallucinations.  The Veteran denied any suicidal or homicidal thoughts, and the examiner noted that the Veteran had no inappropriate, obsessive or ritualistic behavior.  The Veteran's memory was found to be grossly intact, he was able to maintain minimum personal hygiene, and the examiner found no problems with his ability to perform activities of daily living.  He reportedly manages his finances personally without difficulty, but was currently unemployed.  

The VA psychologist diagnosed the Veteran with chronic PTSD, depressive disorder NOS, psychotic disorder NOS, as well as alcohol and cannabis abuse.  He assigned a GAF score of 52 related to PTSD and depressive disorder, 60 related to alcohol and cannabis abuse, and 75 related to psychotic disorder.  The examiner concluded that the Veteran's PTSD symptoms did not result in total occupational and social impairment, but did result in deficiencies in judgment, thinking, family relations, mood  or school.  Notably, the examiner stated that the Veteran had passive suicidal ideation without plans or intentions, frequent irritability with family and isolation from them, and substance abuse difficulties that lead to termination of his previous employment after testing positive on a drug test.

In April 2011, the Veteran was again afforded a VA PTSD examination.  He endorsed a sense of a foreshortened future, isolation, anhedonia, and stated that he avoids watching movies with violence.  He reported last experiencing suicidal ideations about six months ago, and reported drinking a pint a day or more to cope with his PTSD symptoms.  The examiner noted symptoms that included depressed mood, anxiety, chronic sleep impairment, panic attacks more than once a week, disturbances of motivation and mood, suicidal ideation, difficulty in adapting to stressful situations, persistent delusions or hallucinations, and mild memory loss, such as forgetting names, directions or recent events.  The examiner stated that the Veteran was capable of managing his own financial affairs, and his PTSD affected his ability to work.  He opined that occupationally, the Veteran was best suited for individual tasks with independent functioning.  He characterized the Veteran's level of occupational and social impairment as reflected by deficiencies in most areas, such as work, school, family relations, judgment thinking and/or mood.  He assigned the Veteran a GAF score of 50.

In October 2013, in response to statements from the Veteran and his representative indicating that the Veteran's symptoms may have worsened, he was given a third VA examination to assess the level of severity of his service-connected disability.  The examiner noted the Veteran's diagnoses of PTSD and polysubstance dependence.  He also stated that he could not provide a GAF score with a reasonable degree of professional certainty due to the results of objective testing in the examination.  He stated that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner opined that it would be less likely than not that the Veteran's reported traumatic stressor of witnessing a murder in 1974 would produce any greater present-day functional impairment.  Based on the symptoms associated with his service-connected mental health condition, and excluding his age, physical health, and other mental disorders, the examiner stated that the Veteran did not currently appear to meet the criteria for total occupational and social impairment and his service-connected disability did not appear to preclude his functioning in a physical or sedentary employment capacity.

While the Veteran has reported or exhibited some of the symptoms of a 100 percent rating - most notably, persistent hallucinations - his symptoms do not more closely resemble total occupational and social impairment.  The medical evidence does not reflect that the Veteran has any gross impairment in his thought processes.  His behavior has not been shown to be inappropriate.  He consistently has denied having any homicidal ideations, has denied having anything more than occasional suicidal thoughts, and he has not presented a history to examiners that would suggest he is in danger of hurting himself or others.  While medical records reflect that he has some mild memory loss, it has not been shown to be poor enough that he has forgotten the names of close relatives or his own name.  The assessments by the VA examiners in December 2010, April 2011, and October 2013 uniformly weigh against the claim.  The Board further notes that the GAF scores are also consistently indicative of less than total impairment.

Considering the applicable rating criteria, the Board finds that during the entire appellate period, the level of impairment presented by the Veteran's PTSD warrants a 70 percent disability rating.  Fenderson, 12 Vet. App. at 119.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability does not reflect such manifestations.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran was granted TDIU benefits in an October 2012 rating decision, effective from April 16, 2008.  The Veteran has not filed a notice of disagreement with any aspect of that decision.  Therefore, further consideration of TDIU is not warranted in this case.

In summary, the Board finds that the Veteran's PTSD symptoms do not result in total occupational and social impairment.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and polysubstance abuse is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


